Citation Nr: 1416293	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for pseudofolliculitis barbae.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  
	
3.  Entitlement to service connection for a skin disability other than pseudofolliculitis barbae.  

4.  Entitlement to service connection for a back disability.  

[The issues of entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU), a temporary total rating, and service connection for traumatic brain injury (TBI), an eye disability to include photophobia and presbyopia, hearing loss, hypertension, erectile dysfunction, and sleep apnea will be addressed in a separate decision.]



REPRESENTATION

Appellant represented by:	Michael Eisenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to April 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In February 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is of record.  

In a September 2011 decision, the Board denied the Veteran's claims.  He appealed to the U.S. Court of Appeals for Veterans Claims (Court), which, in an April 2013 Memorandum Decision, affirmed in part, and set aside in part, the Board's September 2011 decision, and remanded the appeal "for readjudication of the issue of water contamination at Camp Lejeune."  

Since the Veteran's appeal has been certified to the Board, additional evidence has been submitted.  However, such evidence is either not pertinent or cumulative to the matter herein decided.  While the Veteran has submitted photographs showing, in part, his face and the area of his service-connected pseudofolliculitis barbae, as discussed below, such photographic evidence has been considered by a VA examiner.  Furthermore, such evidence reflects that the Veteran wears a beard, and does not reveal any disfigurements, or evidence of any symptoms beyond those already noted in the record.  Thus, the increased rating claim decided herein need not be remanded.  See 38 C.F.R. § 20.1304(c) (2013).

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" and Veterans Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.

The issues of service connection for an acquired psychiatric disorder, to include PTSD and depression, a skin disability other than pseudofolliculitis barbae, and a back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran does not have disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7 (2013); 4.118 Diagnostic Codes 7800, 7806, 7813 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Posture

During the February 2011 Board hearing, there was discussion as to a number of claims and as to what issues were before the Board.  During an August 2013 Board hearing before a different VLJ than the undersigned, there was further discussion as to what issues were before the Board.  The Board has reviewed the claims file in detail and will here therefore clarify these matters for the Veteran, his attorney, and the Court.

Issues addressed in this decision

In October 2007, the RO denied service connection for eczema, right arm, and a disability rating higher than 10 percent for pseudofolliculitis barbae.  In June 2008 VA received the Veteran's notice of disagreement with that decision as to both issues.  The RO issued a statement of the case as to both issues in March 2009.  In May 2009, VA received a substantive appeal as to those issues.  Testimony was taken on both issues by the undersigned VLJ in February 2011, and those two issues are before the Board.  

In March 2009, the RO denied service connection for PTSD, an acquired psychiatric disorder to include depression, migraine headache, a right wrist condition, left knee arthritis, a bilateral foot condition, and a back condition.  In May 2009, VA received a notice of disagreement with the denial of service connection for PTSD and a back condition only.  In January 2010, the RO sent the Veteran a statement of the case as to those two issues.  In February 2010, VA received his substantive appeal.  Testimony was taken on both issues by the undersigned VLJ in February 2011, and those issues are also before the Board.  

In a September 2011 decision, the Board denied the Veteran's claims for a rating higher than 10 percent for pseudofolliculitis barbae, and service connection for an acquired psychiatric disorder, to include PTSD and depression, a skin disability other than pseudofolliculitis barbae, and a back disability.  

In October 2011, he appealed to the Court, which, in an April 2013 Memorandum Decision, affirmed in part, and set aside in part, the Board's September 2011 decision, and remanded the appeal "for readjudication of the issue of water contamination at Camp Lejeune."

These four issues, for which testimony was taken by the undersigned VLJ in February 2011 and which were, in part, set aside and remanded to the Board by the Court in April 2013, will be addressed by the Board in this decision, as indicated on the title page.

Issues that will be addressed in a separate decision

In September 2010, the RO again denied a rating higher than 10 percent for pseudofolliculitis barbae, and a TDIU.  The Veteran filed a notice of disagreement with the decision in November 2010.  In a December 2010 letter, the RO informed the Veteran that the issue of pseudofolliculitis barbae had been erroneously rated by the RO, as it was currently before the Board.  However, in a January 2012 statement of the case, the RO again listed the issues on appeal as entitlement to a TDIU and a higher rating for pseudofolliculitis barbae.  In January 2012, the Veteran filed a substantive appeal and requested a Board hearing on the matters.  

While the matter of entitlement to a higher rating for pseudofolliculitis barbae was erroneously addressed in the January 2012 statement of the case, the RO did not have jurisdiction over that issue at that time as that issue, as noted above, was decided in the September 2011 Board decision and was on appeal to the Court.  

Thus, the Court, rather than RO, had jurisdiction over the matter of a rating in excess of 10 percent for pseudofolliculitis barbae at that time.  

In an October 2012 rating decision and November 2012 decision letter, the RO denied entitlement to service connection for TBI, hearing loss, hypertension, erectile dysfunction, photophobia and presbyopia, and sleep apnea, and a temporary total rating for hospitalization.  In November 2012, the Veteran filed a notice of disagreement with those decisions.

In December 2012, the TDIU issue was certified to the Board.  In May 2013, the Board remanded the issue for a Board hearing, in accordance with the Veteran's request in his January 2012 substantive appeal.  The Board at that time noted the September 2010 rating decision that denied a rating higher than 10 percent for pseudofolliculitis barbae, but that, at the time of that rating decision, the Veteran had already appealed this issue to the Board by way of a May 2009 substantive appeal, and that the Board had denied this claim in a September 2011 decision.  The Board further noted that, following the Veteran's November 2010 notice of disagreement with the September 2010 rating decision, the RO had erroneously included the increased rating for pseudofolliculitis barbae issue in a January 2012 statement of the case, even though that issue had been decided by the Board and was no longer on appeal with VA.  The Board concluded that the issue of a higher rating for pseudofolliculitis barbae was not before the Board at that time (it was, at that time, before the Court), and remanded only the issue of a TDIU for a Board hearing. 

In August 2013, the Veteran testified during a Board hearing before a different VLJ than the undersigned.  During that hearing, testimony was given regarding various issues, including entitlement to a TDIU, and service connection for a TBI, sleep apnea, and an eye disability.  

In this regard, some testimony was also given regarding the issues of a higher rating for pseudofolliculitis barbae, and service connection for a skin disability other than pseudofolliculitis barbae and a psychiatric disorder.  However, as the issues of a rating higher than 10 percent for pseudofolliculitis barbae, and service connection for an acquired psychiatric disorder, to include PTSD and depression, a skin disability other than pseudofolliculitis barbae, and a back disability were not properly before the Board, as VA did not have jurisdiction over such issues at the same time that the Court did, the Board did not have proper jurisdiction over these issues at the time, and they were not properly instituted before the Board.  Thus, these issues will be addressed by the undersigned VLJ only.  See 38 C.F.R. §§ 19.3(a), 20.707 (2013); see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Simply stated, the Court had justification of the following issues: (1) entitlement to a rating higher than 10 percent for pseudo folliculitis barbae; (2) entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression; (3) entitlement to service connection for a skin disability other than pseudo folliculitis barbae; and (4) entitlement to service connection for a back disability.  At hearing, the Board may not unilaterally take jurisdiction of any issues at any time.  Some form of order must be maintained or endless piecemeal litigation becomes inescapable.  See Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd 972 F.2d 331 (Fed. Cir. 1992).  

Even though during the August 2013 hearing the Board did not have jurisdiction over the issues addressed above, the undersigned will nonetheless consider any testimony given during the August 2013 Board hearing as it pertains to such issues.

Moreover, at the time of the February 2011 hearing before the undersigned VLJ, the Board did not have jurisdiction over the issues of entitlement to a TDIU, a temporary total rating, or service connection for a TBI, an eye disability to include photophobia and presbyopia, hearing loss, hypertension, erectile dysfunction, and sleep apnea; the Board did have jurisdiction over these issues at the time of the August 2013 Board hearing.  As such, these issues will be addressed in a separate decision by the VLJ who presided over the August 2013 hearing, and will not be further addressed here, as indicated on the title page.

In this regard, in the September 2011 Board decision, the Board specifically considered Rice v. Shinseki, 22 Vet. App. 447 (2009), but determined that the issue of a TDIU was not before the Board at that time, and such determination was not vacated or reversed by the Court in its April 2013 decision.  Furthermore, as explained below, while the Veteran has asserted that a skin disability other than pseudofolliculitis barbae has affected his entire body, he has not contended, and the record does not reflect, that his service-connected pseudofolliculitis barbae has interfered with employment.  As a result, as the Board did in 2011, a finding effectively affirmed by the Court, the Board finds that with regard to the limited issues before the undersigned the issue of TDIU in not before the undersigned.  In this regard, the issue of TDIU will be addressed within the other Board determination. 

Analysis

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's pseudofolliculitis barbae has been rated using Diagnostic Code (DC) 7813 for dermatophytosis (which includes tinea barbae), which is rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801 through 7805), or dermatitis (DC 7806), depending upon the predominant disability.  DCs 7800 to 7805 were amended effective October 23, 2008.  The changes to the rating schedule do not call for any different treatment of the facts in this case as the Veteran essentially has no symptoms involving his service-connected skin disability.  

DC 7800 provides a 10 percent rating for disfigurement of the head, face, or neck with one characteristic of disfigurement.  A 30 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement.  The highest rating of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800.

The eight characteristics of disfigurement are: (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).

DC 7806, for dermatitis or eczema, provides for a 10 percent rating where at least 5 percent, but less than 20 percent of the entire body is covered, or at least 5 percent but less than 20 percent of exposed areas affected are covered, or there is intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where the condition affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent maximum rating.  38 C.F.R. § 4.118, DC 7806.

The Veteran filed a claim in April 2007 for an increased rating for his service-connected pseudofolliculitis barbae.  He underwent VA examinations for this disability in June 2007, September 2007, and April 2010.

On June 2007 examination, the Veteran reported that he had reoccurring rash of his face and extremities since service in 1979.  Regarding his face, the diagnosis was pseudofolliculitis barbae without evidence of scarring.  

On September 2007 examination, the Veteran reported that he had controlled his facial rash by not shaving.  Physical examination revealed pseudofolliculitis barbae with no active lesion.  The clinician stated that the eczema of the right arm was not related to the pseudofolliculitis barbae.  

On August 2010 examination, the Veteran reported that the right half of his face was inflamed, including his forehead, nose, cheeks, and neck.  He reported that photographs that he sent to the examiner showed this.  Objectively, he had no lesions of his face.  It was noted that he had hyperpigmentation on the left side of his forehead to his cheek and that his right forearm had a large plaque of lichenification to the mid biceps.  The examiner diagnosed eczema, and noted parenthetically that pseudofolliculitis barbae does not spread.  The examiner commented on the photographs that the picture showed a demarcated area with erythema, but was too small to tell if he had pustules or papules.  The examiner further stated that the treatment for pseudofolliculitis barbae is to grow a beard and remarked that the Veteran had a beard during the examination and had no facial lesions.  As to his forearm, the examiner reported that he had lichenification and hyperkeratosis but no lesions resembling pseudofolliculitis barbae.  As a diagnosis, the examiner provided that there was no evidence of pseudofolliculitis barbae on examination, and that the condition on his forearm was not pseudofolliculitis barbae.  

During his February 2011 Board hearing, the Veteran testified that, due to his pseudofolliculitis barbae, he could not shave at all with a blade touching his face, and discussed flare-ups of a skin condition with heat and dust.

Here, there are no clinical records showing that the Veteran's service-connected pseudofolliculitis barbae has resulted in any symptoms from the time period one year prior to when VA received his claim to the present.  Physical examination of the Veteran in June 2007, September 2007, and August 2010 found no active lesions of his face or neck.  Indeed, the examiner stated in August 2010 that there was no evidence of pseudofolliculitis barbae.  Also, as noted in the introduction, while the Veteran submitted photographs showing, in part, his face and the area of his service-connected pseudofolliculitis barbae, photographic evidence was considered by the August 2010 VA examiner, and such photographs reflect that the Veteran wears a beard, and do not reveal any disfigurements, or evidence of any symptoms beyond those already noted in the record; in this regard, while the August 2010 VA examiner noted that a photograph showed a demarcated area with erythema, too small to tell if he had pustules or papules, the examiner did not relate any skin condition found to the Veteran's service-connected pseudofolliculitis barbae, and diagnosed no evidence of pseudofolliculitis barbae.

The location of the Veteran's service-connected pseudofolliculitis barbae, together with these findings, is evidence that less than 20 percent of exposed areas or of his entire body are affected.  There is no evidence that the Veteran has been prescribed systemic therapy for this condition at any time on appeal.  The lack of any lesion found on examination tends to show that none of the characteristics of disfigurement are present in this case.  As there is no evidence of pseudofolliculitis barbae, it follows that there is no evidence of any disfigurement, tissue loss, distortion, or asymmetry of features. 

The evidence thus preponderates against a finding that his service-connected pseudofolliculitis barbae approximates the schedular criteria for higher than the 10 percent rating assigned.

To the extent that the Veteran asserts that his pseudofolliculitis barbae flares up or is worse than has been noted on VA examination, despite the absence of any findings on three separate VA examinations and the absence of any findings related to pseudofolliculitis barbae flare-ups in the extensive medical treatment record during the appeal period, the Board finds such assertions not to be credible.  In addition to the objective evidence weighing against such statements, the record reflects that the Veteran has consistently been found not to be reliable in reporting pertinent medical symptomatology, particularly in connection with claims for disability benefits.  

April 4 to April 28, 2007, VA hospital notes reflect repeated assessments of malingering by the Veteran.  They include the following assessment by a VA clinical psychologist: 

Vet continues to search for reasons why he cannot return to successful employment.  He has great difficulty being able to accept fact that his extensive evaluations declare him in fairly good health mentally and physically.  Continues to exaggerate/lie about statements by medical providers (assessed by undersigned when making follow-up calls to these providers).  Vet is clearly capable of returning to employment but has NO motivation to return.  No true signs of psychiatric problems, only reported symptoms.  Vet cannot be relied upon for accurate reported information.  

Such a report by a health care provider provides highly probative evidence against all claims with the VA.  In this regard, also, on February 2007 VA neuropsychology consult, the Veteran's performance was noted to have strongly suggested malingering, a May 2008 VA psychiatry note reflects a diagnosis of malingering, and a VA neuropsychologist in February 2009 stated that a diagnosis of malingering was strongly suggested by test results.  

Also, this case should not be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Veteran has not alleged that he suffers any symptoms or level of disability of the service-connected pseudofolliculitis barbae of his face and neck that are not contemplated by the schedular criteria.  In essence, he remains free of symptoms by not shaving.  Such disability is reasonably contemplated by the schedular criteria for a 10 percent rating, which contemplates facial skin disability of the nature and severity of disability producing no disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); less than two or three characteristics of disfigurement; and dermatitis or eczema where at least 5 percent, but less than 20 percent of the entire body is covered, or at least 5 percent but less than 20 percent of exposed areas affected are covered, or there has been intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required.  The record does not reflect that the Veteran's pseudofolliculitis barbae has caused impairment in earning capacity above what would be average for such disability.

Also, while the Veteran has asserted that a skin disability other than pseudofolliculitis barbae has affected his entire body and ability to work, he has not contended, and the record does not reflect, that the his service-connected pseudofolliculitis barbae, alone, has been productive of marked interference with employment, and there is no indication in the record of frequent hospitalizations related to such disability.

Therefore, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

As the preponderance of evidence is against assigning a higher rating for service-connected pseudofolliculitis barbae and against referral for extraschedular consideration, the appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in May 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.

Also, the Veteran was provided VA examinations of his claimed pseudofolliculitis barbae in June 2007, September 2007, and August 2010.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on thorough examination of the Veteran by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board notes that the Veteran has asserted that in February 2011 the Social Security Administration (SSA) issued a decision indicating that he was disabled as a result of a back disability.  The Veteran has not asserted, and the record does not otherwise indicate, that this decision or any subsequent, associated records might in any way relate to his service-connected pseudofolliculitis barbae.  Therefore, remand of the increased rating issue for such records is not warranted.

Also, in determining that the Board erred in failing to consider as a theory of causation of the Veteran's claimed disabilities "whether water contamination at Camp Lejeune contributed to [the Veteran's] injuries," the Court determined that, "[o]n remand, the Board must determine whether an examination is required" regarding the Veteran's increased rating claim for pseudofolliculitis barbae.  

In light of the fact that service connection has already been established for pseudofolliculitis barbae, and only its current level of disability is at issue (or during the appeal period), and not whether such disability is related to service, to include any contamination at Camp Lejeune, no further examination is warranted for the Veteran's service-connected pseudofolliculitis barbae.  

It is imperative to understand that the cause of the service connected disability is not germane to the issue now before VA.  The key issue (in fact, the only issue) is the nature and extent of the disability.  The cause becomes extraneous.  If the Veteran's pseudofolliculitis barbae was caused by (for example) shaving, water contamination, radiation exposure, asbestos exposure, mustard gas, or a combination of all of these, it is important for the Veteran to understand that the effect is the same: the Board evaluates the disability only, not the etiology, at this time.  Service connection is not the issue in an increased rating claim.        

In this regard, the record does not indicate that there has been worsening of pseudofolliculitis barbae since his most recent VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); VAOPGCPREC 11-95 (1995).  Importantly, a detailed review of the record simply fails to indicate that this contention has even been raised.  

38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the February 2011 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

A rating higher than 10 percent for pseudofolliculitis barbae is denied.  


REMAND

The issues before the undersigned are now as follows: (1) entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression; (2) entitlement to service connection for a skin disability other than pseudofolliculitis barbae; and (3) entitlement to service connection for a back disability.  

Regarding the prior Board determination, the Court affirmed the Board's actions regard every aspect of its decision other than whether the claimed conditions were caused by "contaminated water" during the Veteran's service at Camp Lejeune, North Carolina, between 1978 and 1979 (this appears to include both PTSD and the back disability, an orthopedic disability). 

In accordance with the April 2013 Court decision, it appears that to address the Court decision the Board must remand this case.  

The Board comprehends there may be queries regarding how water contamination and PTSD and/or an orthopedic disability may be associated; however, the Board must implement the Court's Order. 

The service connection claims on appeal must be remanded for consideration of whether the claimed medical conditions were caused by exposure to "contaminated water" during the Veteran's service at Camp Lejeune, North Carolina, between 1978 and 1979, to include obtaining any necessary medical opinions.  

Also, the Veteran has asserted that, in February 2011, SSA issued a decision indicating that he was disabled as a result of a back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request any February 2011 decision awarding disability benefits and all medical records underlying any such decision.  A copy of any request sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file.

2.  Develop the Veteran's service connection claims considering his contention that his claimed disabilities were caused by exposure to contaminated water during his service at Camp Lejeune, North Carolina, between 1978 and 1979, in accordance with VA Adjudication Procedures Manual, M21-1, pt. IV, subpt. II, ch. 2, § C, to include scheduling any necessary examinations.

 Specifically, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any skin disability other than pseudofolliculitis barbae and any acquired psychiatric disorder, to include any neurobehavioral effects (the Board must implement the Court's Order).  The claims file and a copy of this Remand must be reviewed by the examiner.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether any skin disability other than pseudofolliculitis barbae or any acquired psychiatric disorder, to include any neurobehavioral effects, is at least as likely as not (i.e. a 50 percent probability or more) caused by, or otherwise related to, exposure to contaminated water during the Veteran's service at Camp Lejeune, North Carolina, between 1978 and 1979.

A complete rationale for all opinions must be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


